US. DISTRICT Conn
NORTHERN DISTRICT OF TEx Ag
IN THE UNITED STATES DISTRICT COURT F D
FOR THE NORTHERN DISTRICT OF/TEXAS

 
  
 

AMARILLO DIVISION FEB 27 200
UNITED STATES OF AMERICA yp oS PSR COU
Plaintiff, § ie ——_Peputy
v. DIO-CRIGLBRA
CALEB WAYNE MESTAS
Defendant. ;

ORDER ADOPTING REPORT AND RECOMMENDATION
CONCERNING PLEA OF GUILTY

On February 12, 2020, the United States Magistrate Judge issued a Report and Recommendation
Concerning Plea of Guilty (“Report and Recommendation”) in the above referenced cause. Defendant
Caleb Wayne Mestas filed no objections to the Report and Recommendation within the fourteen-day
period set forth in 28 U.S.C. § 636(b)(1). The Court independently examined all relevant matters of record
in the above referenced cause—including the elements of the offense, Factual Resume, Plea Agreement,
and Plea Agreement Supplement—and thereby determined that the Report and Recommendation is
correct. Therefore, the Report and Recommendation is hereby ADOPTED by the United States District
Court. Accordingly, the Court hereby FINDS that the guilty plea of Defendant Caleb Wayne Mestas was
knowingly and voluntarily entered; ACCEPTS the guilty plea of Defendant Caleb Wayne Mestas; and
ADJUDGES Defendant Caleb Wayne Mestas guilty of Count Two in violation of 18 U.S.C. §§ 922(j),

924(a)(2), and 2. Sentence will be imposed in accordance with the Court’s sentencing scheduling order.

SO ORDERED, February 27, 2020.

 

MATTHEW J.KACSMARYK —
UNIYED STATESI|DISTRICT JUDGE
